Exhibit 99.1 500 12th Ave. South * Nampa, ID 83651 Contact: Home Federal Bancorp, Inc. Len E. Williams, President and CEO Eric S. Nadeau, EVP, Treasurer and CFO 208-466-4634 www.myhomefed.com HOME FEDERAL BANCORP, INC. ANNOUNCES PURCHASE AND ASSUMPTION OF COMMUNITY FIRST BANK Company to expand financial services to customers in Oregon Nampa, ID (August 7, 2009) – Home Federal Bancorp, Inc. (the “Company”) (Nasdaq GSM: HOME), announced today that its subsidiary, Home Federal Bank (the “Bank”), has acquired the banking operations of Community First Bank of Prineville, Oregon, in a transaction facilitated by the Federal Deposit Insurance Corporation (the “FDIC”). Based on preliminary financial information as of July 26, 2009, the acquisition by Home Federal Bank includes approximately $148 million of loans and $147 million of deposits, which includes all insured and uninsured deposits with the exception of brokered deposits, which were exempted from the transaction by the FDIC.
